 HERMET, INC.Hermet,Inc. and Charles Zawislak and Local 545, In-ternationalAssociation of Bridge,Structural andOrnamental Ironworkers,AFL-CIOLocal 545,International Association of Bridge,Struc-tural and Ornamental Ironworkers,AFL-CIOandCharlesZawislakandHermet,Inc.Cases22-CA-6120 and 22-CB-2824January 9, 1976DECISION AND ORDERBy CHAIRMAN MURPHY AND MEMBERS JENKINSAND PENELLOOn May 30, 1975, Administrative Law Judge Nan-cyM. Sherman issued the attached Decision in thisproceeding. Thereafter, Respondent Local 545 filedexceptions and a supporting brief, and RespondentHermet filed exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt her recommended Order, as modified herein.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that Respondent Hermet,Inc.,Dover,New Jersey, its officers,agents, succes-sors, and assigns, and Respondent Local 545, Inter-national Association of Bridge,Structural and Orna-mental Ironworkers,AFL-CIO, its officers,agents,and representatives,shall take the action set forth inthe said recommended Order as so modified:1.Delete paragraph 2(a)(1) and substitute thereforthe following:"(1) Entering into a collective-bargaining agree-ment, with or without a clause requiring membershipin Local 545 as a condition of continued employ-ment, with Hermet, Inc., where Local 545 does notrepresent an uncoerced majority of employees in theappropriate unit."2.Substitute the attached notice for that of theAdministrative Law Judge marked "Appendix B."i In its exceptions,Respondent Local 545asserts,inter aha,that the Ad-29mimstrative Law Judge's recommended Remedy provides for a cease-and-desist Order which is unjustifiably broad insofar as it applies certain prohi-bitions against future collective-bargaining agreements it may enter intowith employers other than Respondent Hermet.Further,Local 545 main-tains that there is no record support for the Administrative Law Judge'srelated conclusion that,absent such prohibitions,there is a likelihood ofLocal 545 entering into collective-bargaining agreements with such otheremployers under circumstances similarly violative of Sec 8(b)(1)(A) and (2)of the Act We find meritin Local 545's contentions and shall, accordingly,modify the Administrative Law Judge's recommended Order and issue amodified notice.Respondent Hermet excepts,inter alia,to the portions of the recommend-ed Remedy and Order which makeit jointlyand severally liable, with Re-spondent Local 545, for reimbursement to its employees of dues paid toLocal545. It contends,in effect,that-as the dues it collected from employ-ees were paid over to Local 545-responsibility for dues reimbursementmust be placed solely on that unionWhile it appears from the record that some or all of the dues collectedfrom employees by Hermet were,in fact, paid over to Local 545, we findthat it is nevertheless proper for Hermet to be made jointly and severallyliable under the circumstances of this case.Thus, the facts of this case revealthat,although it had prior knowledge that the employees had advised theInternational Union that they preferred to have Local 455 continue to rep-resent them,Hermet unlawfully participated in the solicitation of signatureson transfer requests and thereafter executed and maintained an unlawfulunion-shop agreementwith Local 545. Contraryto our colleague,we do notbelieve that these are"appropriate circumstances"under which to imposeonly secondary liability on Hermet The cases cited by our colleague aredistinguishable since they involved situations where the employer who washeld secondarily liable either strongly resisted the unions'unlawful demandsor acted in"good faith."SeeBulletinCompany,181NLRB 647(1970);N L.R B v.Lexington Electric ProductsCo,Inc,283 F.2d 54 (C A 3, 1960)In any event, we note that in cases of this nature the usual practice in ourcompliance procedure has been to initially seek full reimbursement of duespaid from the party who was the ultimate recipient of the funds involved.Here, full compliance by Respondent Local 545 will eliminate the need forcompliance on this point by Respondent Hermet.Chairman Murphy would modify the Remedy to find that RespondentLocal 545 is primarily liable for the reimbursement of union dues to theemployees and the Employer is only secondarily liable,under the circum-stances of this caseThe Employerhas transmitted the dues moneys to theUnion,and the Union should therefore be primarily responsible for makingrestitution.It is well-settled Board policy, in appropriate circumstances, tofind such primary and secondary liability See,e.g., SuCrestCorporation,165NLRB 596(1967), enfd 409F.2d 765 (C A 2, 1969),andZoe Chemical Co,Inc.,160 NLRB 1001 (1966),enforcement denied on other grounds 406 F 2d574 (C.A 2,1969)The facts of this case,which are undenied,clearly war-rant such a determination.APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had a chance topresent their evidence, it has been decided that weviolated the law and we have been ordered to mailyou this notice.We intend to carry out the order ofthe Board and abide by the following:WE WILL NOT enter into a collective-bargainingagreement, with or without a clause requiringunion membership as a condition of continuedemployment, with Hermet, Inc., when we do notrepresent an uncoerced majority of the employ-ees in an appropriate unit.WE WILL NOT maintain or enforce an agree-222 NLRB No. 3 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDment entered into under such circumstances.WE WILL NOT threaten employees with loss ofjobs if they do not apply for membership in ourorganization.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise oftheir rights under Section 7 of the Act.WE WILL, jointly and severally with Hermet,Inc.,make Hermet's employees whole, with in-terest, for dues paid to us, in the manner de-scribed in that part of the Decision entitled "TheRemedy."LOCAL 545, INTERNATIONAL ASSOCIATION OFBRIDGE,STRUCTURAL AND ORNAMENTALIRONWORKERS,AFL-CIOFINDINGS OF FACT1.JURISDICTIONThe Company is a New York corporation which, be-tween August 1972 and February 1975, maintained a plantinDover, New Jersey, where it manufactured, sold, anddistributed steel smokestacks and related products. Duringthe 12 months preceding the February 1975 issuance of thecomplaint, a representative period, the Company shippeddirectly to points outside New Jersey products valued inexcess of $50,000. The complaint alleges that Respondentscommitted unfair labor practices beginning in September1974. I find that, as Respondents concede, the Company isengaged in commerce within the meaning of the Act, andassertion of jurisdiction herein will effectuate the policiesof the Act.Local 545 is a labor organization within themeaning ofthe Act.DECISIONSTATEMENT OF THE CASENANCYM. SHERMAN,Administrative Law Judge: Thisproceeding, heard at Newark, New Jersey, on March 10,11, and 20, 1975, pursuant to charges filed on October 31,1974, a first amended charge filed against RespondentHermet, Inc. (the Company), on January 31, 1975, and acomplaint issued on February 7, 1975, presents the follow-ing questions: (1) whether the Company violated Section8(a)(1), (2), and (3) of the National Labor Relations Act, asamended (the Act), and Respondent Local 545, Interna-tionalAssociation of Bridge, Structural and OrnamentalIronworkers,AFL-CIO (Local 545), violated Section8(b)(1)(A) and (2), when they allegedly entered into a col-lective-bargaining agreement, containing a union-securityclause, at a time when Local 545 allegedly did not repre-sent an uncoerced majority of the Company's employees inthe contract unit, and thereafter maintained and enforcedthat agreement; (2) whether the Company violated Section8(a)(1) and (2) of the Act by allegedly otherwise assistingand supporting Local 545; and (3) whether Local 545 vio-lated Section 8(b)(1)(A) by allegedly threatening employeeswith loss of jobs unless they joined Local 545. The GeneralCounsel and Local 545 appeared at the hearing throughcounsel. The Company filed an answer denying materialallegations of the complaint, and its vice president (presi-dent at all material times) testified on Local 545's behalf,but the Company did not file an appearance at the hearing.Upon the entire record,' including my observation of thewitnesses,and after due consideration of the briefs filed byLocal 545 andcounselfor the General Counsel (the Gener-al Counsel), I make the following:1To an extent not wholly clear, Local 545'sbrief relies on "a statementtaken from [William Colavitol during the course of the investigation by theBoard Thestatementwas neither used in an attempt to contradict his testi-mony,nor was itoffered in evidence " Colavito did not testify ' I have decid-ed this case without regard to any alleged prehearing statement by himII.THE ALLEGED UNFAIR LABOR PRACTICESA. Background1.Prior litigation before the BoardPrior to August 15, 1972, the Company's fabricatingshop was located in Corona, New York, which is within theterritorial jurisdiction of Shopmen's Local Union No. 455,International Association of Bridge, Structural and Orna-mental Iron Workers, AFL-CIO (Local 455 or the Brook-lyn local) .2 On August 25, 1972-10 days after the shopmoved to Dover, New Jersey, about 50 miles from its for-mer location and within the territorial jurisdiction of Local545-Administrative Law Judge Max Rosenberg issued adecision finding,inter alia,that in 1971 the Company hadviolated Section 8(a)(2) of the Act by assisting, supporting,and recognizing Local 5, International Brotherhood ofBoilermakers, Iron Ship Builders, Blacksmiths, Forgersand Helpers, AFL-CIO (the Boilermakers), and had violat-ed Section 8(a)(5) by refusing to recognize the Brooklynlocal on the basis of a majority card showing. Administra-tive Law Judge Rosenberg recommended an order requir-ing the Company to,inter alia,withdraw and withhold rec-ognition from the Boilermakers unless and until it was cer-tified and bargain with the Brooklyn local. Exceptions tohis decision were filed by,inter alia,the Company and theBrooklyn local, which was the charging party in that pro-ceeding. On April 12, 1973, the Board adopted his recom-mended order.Lawrence Rigging Inc.,202 NLRB 1094(1973).By letter dated October 9, 1972, while AdministrativeLaw Judge Rosenberg's decision was pending before theBoard on exceptions, Local 545 asserted to the Companythat it represented a majority of the Company's employees,and requested recognition. On October 24, 1972, the Boil-ermakers filed a representation petition. Local 545 was per-mitted to intervene in the proceeding on the basis of ashowing of interest of approximately 25 authorizationcards in a unit consisting of 57 employees as of October 24,2The Company's corporate name was then Lawrence Rigging, Inc HERMET, INC.311972. The Brooklyn local was also permitted to interveneon the basis of the Board's bargaining order and a collec-tive-bargaining agreement,discussedinfra,which was exe-cuted about March 1973, about 5 months after the Boiler-makers filed its petition. On November 30, 1973, the Boarddismissed the Boilermakers petition on the followinggrounds(Hermet, Inc.,207 NLRB 671, 672 (1973):[T]he Employer and the [Brooklyn local] assert thatthe contract and the Board'sOrder requiring the Em-ployer to bargain with the [Brooklyn local] are bars tothe petition. At the time of the filing of the petition bythe Boilermakers,the Employer was obligated to bar-gainwith the [Brooklyn local]. Such a finding hadbeen made in a decision of an Administrative LawJudge which was later affirmed by the Board. Underthese circumstances, and particularly where, as here,the petitioning Union [the Boilermakers] had recentlybeen found to have been unlawfully assisted with re-spect to the same unit,we do not find that the petitionraised a question concerning representation in view ofthe Employer's obligation to bargain with the [Brook-lyn local] which existed at the time the petition wasfiled and which subsequently resulted in the executionof a contract which is still in effect.2. Events prior to the purported transfer of bargainingrights from the Brooklyn localto Local 545a.Events leading up to the contract's executionOn March 14, 1973, the Company's employees com-menced a strike, called by Local 455, in an effort to compelthe Companyto executea satisfactorybargaining agree-ment. That day, Carlos Feliciano, whose employee statusat that time is undisputed, reported the strike to Local545's business agent,Michael McHugh. McHugh there-upon called the president of the Brooklyn local, WilliamColavito, and together they set up an employee meeting atwhich they established an employee bargaining committeeand arranged for picket lines. During the strike, McHughand Local 545 president Michael Dinkowitz showed up atthe picket line from time to time .3During the strike, some employees signed a petition au-thorizing the Brooklyn local to represent them. Also duringthe strike, employee Feliciano obtained from McHugh anumber of printed authorization cards, which he circulatedamong his fellow employees. At least 25 of Respondent's56 unit employees signed cards thus distributed by Felici-ano. The printed portion of the cards contains a blank inwhich the number of the particular Ironworkers local is tobe written.McHugh testifiedthat heinserted the number"545" on each card before giving the cards to Feliciano,and gave "545" cards to no other employee; and Felicianotestified that all the cards contained such an entry when hereceived them. However, employee Timothy Gardner tes-tified that the cards which he received and handed out tothe employees, including the card signed by Gardner him-self and two whose signatures he witnessed,contained, noentries on the printed line after the printed "Local" nota-tion.4Gardner's testimony that he asked for the return ofhis card after learning that"545 instead of 455 was put in"was to some extent corroborated by Feliciano.Moreover,employees Charles Zawislak and David Young testifiedthat the cards which they received from Feliciano did notbear a local number, and Young testified that no localnumber was on his signed card when he returned it to Feli-ciano.5 On the basis of the witnesses' demeanor, I- creditGardner, Zawislak, and Young; discredit McHugh's andFeliciano's testimony that all the cards named"545" whensigned;conclude that an undeterminable number(perhapsall)of the cards did not name "545"when signed; and,accordingly, conclude that these cards have no probativeweight in determining whether the signatory employeespreferred Local 545 to Local 455, the Brooklyn local.Moreover,in view of Feliciano's misrepresentations in thisrespect and his demeanor, I discredit his uncorroboratedtestimony that, when employees asked him during thestrike why representatives of both locals were there,he said"that being the shop was a runaway shop and they weretrying to get the shop, the National Labor Relations Boardpermitted them to be there for [a]while, until we made thetransfer . . . it is the Labor Board, they want [Local 545]over here because it was a runaway shop."Among the participants in contract negotiations duringthe strike were the Brooklyn local's president, Colavito; itsfinancial secretary, John Zito; Local 545's business agent,McHugh; its president,Dinkowitz;and a five-man em-ployee committee including Gardner and Feliciano. Gard-ner credibly testified that he knew who McHugh and Din-kowitz were, and the record shows similar knowledge byFeliciano .6 The agreement concludes by reciting, "the par-ties hereto have hereunto set their hands and seals," andthen the name of the Brooklyn local "By" one or moreindividuals.'The contractalso containsan entry "Ap-proved as to Form: International Association of Bridge,Structural and Ornamental Iron Workers." At no pointdoes Local 545's name appear in the contract. In reply tomy inquiry during the openingstatementby Local 545'scounsel asto whether Local 545 was a signatory to thecontract, its counsel replied, "They could not be at thatpoint. The Board had designated, as you will recall in theNew York proceeding, 455 as the representative of the em-ployees."b. Relevant contractual provisionsThe bargaining agreement as executed provided,,interalia:THIS AGREEMENT,executed and effective as of the firstday of April, 1973,by and between LAWRENCE RIGGING,4Gardner signed the authorization card on March 15, and Young signedon March 19 On or about March 21, both signed a petition authorizingLocal 455 to represent them.5Zawislak did not sign a card.6However, employee Young, who was not on the bargaining committee,credibly testified that he did not know that Local 545 participated in thebargaining sessions.3However,employee DavidYoung crediblytestified that he thoughtthey7 Therecord fails to show who actually signed the contract under theand Colavito were "all from the same union."Brooklyn local's name 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDINC. (HERMET, INC.), 100 East Dickerson Street, Dover,New Jersey 07801, (including its successor or as-signs), ... and Shopmen's Local Union No. 455 ofthe _ InternationalAssociation` of Bridge, Structuraland Ornamental Iron Workers (AFL-CIO), (includingits successors or assigns), hereinafter referred to as the".Union", as the agent for and acting in behalf of theCompany's production and maintenance employeesWITNESSETH THAT THE PARTIES HAVE AGREED AS FOLLOWS:The contract also required employees "to be or become amember of the Union" as a condition of continued em-ployment, and provided that, upon receipt of the individu-al employee's signed authorization, the Company woulddeduct "Union dues" from his paycheck and mail a check"made payable to the Union" for the deductions "to theFinancial Secretary of the Union." In addition, the con-tract contained clauses regarding union stewards, and pro-vided that "Business agentsand/or other authorized repre-sentativesof the Union" would be permitted to enter theshop when employees were working for the purpose of in-vestigating complaints or working conditions.Also, the Company was to make specified payments tothe "Iron Workers Local 455 Welfare Fund," the "IronWorkers Local 455 Pension Fund," the "Iron Workers Lo-cal 455 Sick Leave Fund," the "Local 455 Apprenticeship,Training-Upgrading Trust Fund," and the "Iron WorkersLocal 455 Annuity (Supplemental-retirement) Fund." TheCompany undertook to provide certain personnel informa-tion to the trustees of these "Funds." Additionally, theCompany agreed to increase or alter certain monetary pay-ments to conform to the "standard agreement to be negoti-ated between the Union and the independent shops to suc-ceed the standard independent agreement which expires onJune 30, 1973." Further, the contract contained the follow-ing:The International . . . is not a party to this agree-mentand similarly shall have no right to redress there-under against the Company for a breach hereof.However, before this agreement and any amendmentsthereto may become binding and effective, the Inter-nationalmust approve this agreement and/or suchamendments as to form. Such approval by the Inter-national asto form shall not be construed to make theInternational a party to this agreement or any amend-ments thereto ... .c.Events in connection with the "successors or assigns"clauseOn March 19, 1973, Local 455 and the Company signedan agreementin which the Company recognized Local 455as the employees' exclusive bargaining representative. Thepreamble language "Local 455, itssuccessorsor assigns"was inserted in the April 1, 1973, contract at the request ofLocal 545BusinessAgent McHugh. The Company's attor-neys thought this was a "good" provision, because it wouldassure the Company that the contract would still be in ef-fect after the "transfer" to or "takeover" by Local 545.During a meeting between the employee negotiatingcommittee and the two locals' officials before the negotia-tions had reached the agreement eventually presented tothe employees for ratification,McHugh asked Colavitowhen and how the shop would be turned over to Local 545.The officials of the two locals became involved in an argu-ment as to whether the shop would be turned over to Local545.Gardner then asked Colavito why the "successors orassigns" language had been included in the draft agree-ment. In reply, Colavito told the employee negotiatingcommittee, in the presence of Local 545 officials but notcompany representatives, that this language had been in-serted to "keep the men together" by avoiding employees'arguments during the negotiating period about which localthey were "going to." Colavito said "we will take that upseparately." There is no credible evidence that Local 545'sofficialsmade any relevant comments.'After the negotiators had reached an agreement, an em-ployeemeeting was called about April 1, 1973, to de-termine whether the contract would be ratified. Amongthose present were Colavito, McHugh, and Dinkowitz. Co-lavito told the employees,inter alia,that "the bargainingunit was 455 and its successors and assigns." He did notsay that the bargaining rights would be transferred to Lo-cal 545 within a reasonable time? The employees ratifiedthe contract.d.The locals' relationship inter se and with the CompanyBefore negotiations began, officials of the two localsstarted to discuss arrangements for transferringbargainingrights to Local 545. On April 30, 1973, they orally agreedthat such a transfer would take place after about 6 monthsor, perhaps, after a reasonable time. Between about Sep-tember 1973 and the beginning of October 1974, Dinkowitzpaid about six visits to the shop to talk to the men. In eachcase,he first obtained the Company's permission.Duringthese visits,'he did not represent employees in processingtheir grievances, hold conversations with management asthese employees' bargaining representative, or hold himselfout as the employees' collective-bargaining representative.Following the execution of the contract, Brooklyn Localpresident,Colavito, conducted an election in which theemployees in the shop voted for three employees to act asshop stewards. These shop stewards processed grievances8My findings in this paragraph are based on the credible testimony ofGardner, who impressed me as an intelligent and honest witness McHughtestified that the employee members of the negotiating committee, includingFeliciano and Gardner, were told during negotiations that a transfer ofbargaining rights would occur within a "reasonable amount of time " Felici-ano, whose native language is Spanish although he speaks fairly good Eng-lish, testified that "during the negotiations we all agreed that we were goingto make a transfer from 455 to 545." but he was not asked about the specificdiscussions on which he based this conclusion On the basis of the witnesses'demeanor, I credit Gardner McHugh admitted that the negotiating com-mittee did not receive a "direct order" to tell the other employees that therewould be a transfer within a reasonable time.sMy finding in this sentence is based on McHugh's testimony that he didnot recall Colavito's saying this I believe that McHugh would have recalledColavito's saying this if he had in fact said it. HERMET, INC.33at the earlier stages, and Colavito handled them at subse-quent stages. Colavito visited the plant at least once aweek. He would ask the employees if they had any prob-lems, and sometimes met with the stewards to discuss pastand possible future "problems." In March 1974, Colavitoand Zito conducted a meeting of the Company's employeesat the Moose lodge in the Dover area.10 McHugh and Din-kowitz also attended. Those present discussed the results ofarbitration cases regarding company employees, the em-ployees' "problems," and an alleged company claim ofpoor worker-company relationships.Arne Jacobsen, who was the company president at allmaterial times, testified that, between the execution of thecontract and the purported transfer of bargaining rights inthe fall of 1974, he considered that the Brooklyn local, andnot Local 545, was the employees' bargaining representa-tive. Similarly, Local 545 Business Agent McHugh testifiedthat before the locals' September 1974 agreement purport-ing to transfer bargaining rights, the employees' recognizedbargaining representative was the Brooklyn local.B. Alleged Supervisory Status of Certain IndividualsCounsel for the General Counsel alleges, and Respon-dents deny, that certain individuals who were covered bythe collective-bargaining agreement were supervisors with-in the meaning of the Act. These issues are material tomatters consideredinfraand for purposes of conveniencewill be treated at this point.The immediate superior ofJames Reillywas Plant Super-intendent Philip Dugan, whose supervisory status is con-ceded in both answers. The Company's answer does notdeny Reilly's supervisory status, but Company PresidentJacobsen testified that he did not consider Reilly a supervi-sor.Reilly's title was general foreman and layoff man. Theentire shop came under his jurisdiction, but he had otherforemen who worked under him. He had authority to inde-pendently assign employees to jobs, to take people off jobs,to move employees between jobs, to effectively recommenddisciplinary action (including firing), and to reprimand em-ployees. In addition, he saw to it that employees were pre-sent at their work stations. Reilly seldom performed thework done by persons who were admittedly employees. Hewore a white hat like admitted Supervisor Philip Dugan,whereas hats of other colors were worn by personnel whowere admittedly employees. I find that Reilly had authori-ty, in the Company's interest and in the exercise of inde-pendent judgment, effectively to recommend employees'discharge and discipline and responsibly to direct them. Iconclude that he was a supervisor within the meaning ofSection 2(11) of the Act.Thomas Dugan,who was directly responsible to Reilly,was the helper foreman. He could effectively recommendthe discipline of helpers, varying in number from 5 to 10.He had the authority to assign work to helpers, to movehelpers between jobs, and to tell them what to do. He kepttrack of helpers to make sure they were doing their as-signed jobs, and occasionally gave them oral reprimands.He wore a white hat and spent no more than a fourth of histime performing manual labor. He was paidat least 60cents an hour more than the highest paid helper under him.I find that he had authority, in the Company's interest andin the exercise of independent judgment, effectively to rec-ommend discipline of helpers and responsibly to directthem. I conclude that he was a supervisor within the mean-ing of Section 2(11) of the Act.Carlos Felicianobecame a foreman about May 1973.11He assigned employees to jobs. Sometimes Reilly told himwhom to assign, and sometimes Reilly left the selection toFeliciano.With Reilly's permission, Feliciano could trans-fer employees between jobs. When he thought employeeswere not working hard enough, he told them this andsometimesreprimanded them. Feliciano performed con-siderable manual work when the work force was small, butvery little when it was large. He wore a white hat and re-ceived at least 60 cents an hour more than those who worehats of other colors. I find that after May 1973 Felicianohad the authority, in the Company's interestand in theexercise of independent judgment, responsibly to directemployees. I conclude that after May 1973 he was a super-visor within the meaning of Section 2(11) of the Act.Daniel Quayleis listed as a mechanic on the September30, 1974, seniority list, and the man whom he eventuallyreplaced as foreman, Verblitsky, appears on that list as aforeman. Verbhtsky's signatureappears on one of the ap-plications for transfer from the Brooklyn local to Local545, dated October 11, 1974. There is no contention orevidence that Quayle was a supervisor before he becameforeman. The Company's answer admits at one point, butelsewhere denies, that Quayle was a foremanatmaterialtimes; 12Local 545's answer admits that Quayle was aforeman at all material times, but denies that he was asupervisor. I conclude that Quayle did not become a fore-man (and, therefore, did not become a supervisor) untilafter October 11, 1974.13C. The Purported Transfer of Bargaining Rights1.The locals' execution of the transfer agreementOn or about November 1973, Local 545 PresidentDin-kowitz made several unsuccessful efforts to get in touch° About the middle of the last day of the hearing, after resting and whilecross-examining Feliciano, counsel for the General Counsel stated that heintended to seek his superior's permission to amend the complaint so as toadd the allegation that Feliciano was a supervisor After all parties hadrested, counsel for the General Counsel moved to amend the complaint soas to add an allegation that the Company violated the Act throughFeliciano's conduct at a September 30, 1974, employee meeting Local 545'scounsel opposed the motion,but statedthat,if this allegation as to Felicianohad been in the original complaint, counsel would not have asked any addi-tional questions of any witnesses who were not in the hearing room whenthe motion was made. Further, counsel declined to call any witnesses pre-sent in the hearing room in connection with the motion to amend I grantedthemotion and also grantedLocal 545'smotion for leave to amend itsanswer to deny the newly added allegationi2 See pars. 2-6 of the Company's answer in light of pars 7-13(a) of thecomplainti3Zawislak, who was not laid off until the end of October 1974,testifiedtoThe location of the Brooklyn local's regular meeting hall was inconven-that as of September 30, 1974, Quayle had a white hat and was giving outient for the Company's employees at the Dover shop. Colavito believed thatjobs Zowislak elsewhere evinced a poor memory for dates(infra,fn 15). 1"getting them away from the shop would make . . for better atmosphere "conclude that he was mistaken as to this date as well. 34DECISIONSOF NATIONALLABOR RELATIONS BOARDwith Brooklyn local president, Colavito, about transferringtoLocal 545 the bargaining rights with respect to theCompany's shop. Dinkowitz eventually brought the matterto the attention of McHugh, his superior, who got in,touchwith both Colavito and International President John H.Lyons. By letter to McHugh and Colavito dated August 26,1974, Lyons asserted that in February 1974 Colavito hadadvised him by letter that the two locals had agreed to atransfer of bargaining rights after a minimum of 6 monthsfollowing the Board's representationcasedecision, whichissued on November 30, 1973. Lyons' letter stated, "It isbecoming very difficult to understand why the [transfer ofbargaining rights] has not been consummated to this dateI, therefore, am assigning an International representa-tive to assist both local unions in completing the transitionof jurisdiction ,... and to complete this matter no laterthan October 1, 1974."On September 27, 1974, International Organizer WilliamModell came -to the office shared by McHugh and Din-kowitz and produced the following document, which hadbeen signed by Colavito and Zito on September 24 andwhich McHugh and Dinkowitz signed on September 27:It is agreed that the bargaining rights now held byShopmen's Local Union No. 455, New York City ishereby transferred to Shopmen's Local Union No.545, Newark, New Jersey.The following provisions will be dealt with in the fol-lowing manner. In any case of a disagreement the saiddisagreement will be decided by General OrganizerWilliam J. Modell.Arbitration cases filed by Local 455 will be handledand processed to a conclusion by said Local Union.WELFARE BENEFITS-Can be taken over at a timeconvenient to Local 545's record requirements.SICK LEAVE-Sick leave contributions will be paidby the Company to Local 455 up through December31, 1974 in order for the men to be assured of theirannual benefit.ANNUITY-Annuity contributions will be paid bythe Company to Local 455 up to the time which Local545 works out an Agreement with the Company pro-viding for benefits equal to the [Company's] Annuitycontributions or until March 31, 1975.TRAINING FUND-Contributions for such shall bepaid to the employees in a manner agreed upon be-tween Local 545 and the Company.All other conditions of the contract to remain as isuntilMarch 31, 1975.All members to be transferred by November 1, 1974.2. The employees'letter to the International in support ofLocal 455, theBrooklyn localHaving heard rumors about the impending purportedtransfer of bargaining rights, employee Young suggested toemployee Zawislak that the men should write a petition to"the big man." On or about September26, 1974,Zawislakasked hiswife to typethe following letter, dated September27:International Association of Bridge,Structural and Ornamental Iron Workersc/o Mr. John H. Lyons1750 New York Avenue, N.W.Washington, D. C. 20006Dear Sir:We, the undersigned, employees of Hermet Corp., 100E. Dickerson St., Dover, N.J. are now represented byLocal #455 of Brooklyn, N.Y. We were advised thatas of October 1, 1974 Local #545 of N.J. will be tak-ing over as our union. We are sending you this petitionbecause we prefer to keep Local #455 of Brooklyn.Zawislak signed the latter and, on September 27, brought it,to work with him. At the solicitation of Zawislak and em-ployees Young and Hamilton Fleary, on September 27 and28 at least 42 employees 14 in a unit of no more than 68employees 15 signed the letter, which was thereafter mailedtoWashington sometime before September 30.Whenshowing the other employees this document, Fleary said,"we have a fighting union, because as far as I heard, everyarbitration case we [had] we won, and I don't see why weshould use another union. And this shop was being handedover to 545, and we decided to send a petition to Washing-ton to say that we would like the union that we have, andI think we have some kind of right to choose who wewant."3.The announcement of the agreement to transferbargaining rightsOn September 30, 1974, Supervisors Reilly and ThomasDugan and employee Quayle summoned the employees toa meeting in the lunchroom. This meeting was attended bySupervisors Reilly, Thomas Dugan, and Feliciano, all ofwhom were covered by the collective-bargaining agree-ment; and also by Company President Jacobsen(infrafn.17), and Plant Superintendent Philip Dugan. Feliciano andLocal 545 Representatives McHugh and Dinkowitz distrib-uted to each person present a copy of the September 24-2,7agreement between Local 545 and the Brooklyn local,quoted above.16 McHugh and/or Dinkowitz said that they14This number does not include two illegible signatures However, thecredible evidence shows that only company personnel signed.15These 68 included 3 persons whom I have found to be supervisors(Reilly, Feliciano, and Tom Dugan) and Foreman Verbhtzsky, whose suc-cessor in that job (Quayle) had authority to recommend discipline of em-ployees and responsibly to direct them, within the meaning of Section 2(11)None of these individuals is among the 42 found to have signed the letter.Zawislak testified that, when the petition was circulated on September 27and 28, 10 employees on the seniority list were not present, either becausethey were on layoff status or for some other reason. However, 6 of these 10signed the letter (Charles Bartha, R Cabrera, Miguel A Castro, Juan Lor-enzo, Joseph Ramella, and Jose Santelis) I regard Zawislak's testimony inthis respect as reflecting on his memory rather than on his honesty or on thecredibility of the testimony authenticating the signatures on the letter. Fourof these six signatures resemble those on forms signed about 2 weeks laterrequesting a transfer between the locals The record fails to show any trans-fer request purportedly signed by Miguel A. Castro or Jose Santelis16This finding is based on Dmkowitz's testimony, which I regard as basedon a clearer recollection than McHugh's testimony,that he himself distrib-uted all the copies HERMET, INC.35were going to take over the shop by October 1 and that theBrooklyn local would continue to handle pending arbitra-tion proceedings and the funds for welfare benefits, sickleave, andannuities.Employee Danny Hughes mentionedthe circulation of the letter (which he had not signed) fa-voring continued representation by the Brooklyn local, andMcHughsaidthat he had heard about it. Jacobsen saidthat Local 545 would be taking over, that it was a goodrepresentative, and that he would abide by the existingcontract." The employees were told (inferentially, by Mc-Hugh or Dinkowitz) that eventually they would have totransfer their membership, that the employees would havea weekend to "think about them, to sign them and bangthem back Monday morning." At the request of McHughand some ofthe employees, Supervisor Feliciano explainedin Spanish to some of the Spanish-speaking employeeswhat he regarded as the purport of the remarks made at themeeting.Sometime in October 1974, in the presence of Plant Su-perintendent Philip Dugan, Local 545BusinessAgent Mc-Hugh asked employee Zawislak to stay on as shop steward;but in connection with the employees' letter to the Interna-tional, to which letter McHugh referred in foul language,remarked that if Zawislak ever did something like thatagain,McHugh could get him in a lot of trouble.18D. The Execution of the Employees' Transfer ApplicationsBefore the morning coffeebreak on Friday, October 11,1974, Loca1545 President Dinkowitz brought in a pile ofform applications for transfer from the Brooklyn local toLocal 545. Employee Young immediately reported this toemployee Zawislak. During the coffeebreak, between 9 and9:15 a.m., the matter was discussed among a group of em-ployees. Chief Shop Steward Dave Hughes said that he didnot know what to do. Employees Young, Fleary, and Za-wislak, and perhaps others, said that they did not want tosign.Young, Fleary, and Zawislak went up to Dinkowitzand told him that they did not want to sign the transferapplications. Dinkowitz replied, "Well, if you don't sign,you will never work in New Jersey again." 19 He spoke in a"kind of loud" tone,20 and Plant Superintendent Philip Du-17My finding in this sentence is based on a composite of the testimony ofZawislak, Fleary, and Young.Jacobsen denied attending this meeting "because I would not sanctionany of this until I received authorization from the International,"but Mc-Hugh's undenied and credible testimony,based in part upon his personaldaily calendar,establishes that on two occasions before receiving theInternational's letter,the Company met with Local 545 to negotiate changesin the April 1973 agreement. Jacobsen further testified that a few days afterreceiving the International'sOctober 16 "authorization"letter(describedinfra)he conveyed a message like that in the text to an employee meetingattended by McHugh and Dmkowitz. Dinkowitz was not asked about eitherthe September 30 meeting or the alleged October meeting McHugh andFeliciano denied that Jacobsen attended the September 30 meeting, Mc-Hugh was not asked about the alleged October meeting.On the basis of thewitnesses'demeanor,Icredit the testimony set forth in the textisThe record fails to show whether Zawislak agreed to stay on as stewardHe was laid off at the end of October 1974isThis is Zawislak's version.Iregard his memory for words as morereliable than that of Young,whose version was, "If you don't sign the card,you cannot be in two unions,and you cannot work in New Jersey"20 Dinkowitz's testimony at the hearing was given in a very audible toneof voicegan was sitting in his office about 10 feet away with thedoor open. An undisclosed number of other employeeswere standing around listening to this exchange.Thereafter, employees began to be called into Plant Su-perintendent Philip Dugan's office, one by one, by Supervi-sorReilly,SupervisorThomas Dugan, or employeeQuayle. According to Dinkowitz, Philip Dugan was "inand out" of his office during these interviews, but stayedout most of the time.About 10 a.m., Supervisor Reilly called Fleary to PlantSuperintendent Philip Dugan's office.When Fleary en-tered,Dinkowitz gave him a transfer application and said,"you can't belong to two unions. The shop is handed overto the New Jersey local, and you got to sign, or youwouldn't be able to work in New Jersey." Fleary said thathe did not want to sign the card because of the letter(signed by Fleary) to the International protesting the trans-fer.Fleary credibly testified that "they said I would begoing against them if I didn't sign this card." Fleary put theunsigned form in his pocket and left Philip Dugan's office.Thereafter, at about 11 a.m., Zawislak approached em-ployee Young and said, "You must sign,Iam going tosign."Young replied, "No way." Then, employee Quayletold Young to go into the office to sign. He replied, "I ain'tsigning no card." Young did go in, but he refused to signand left his form there.In the afternoon, Supervisor Reilly told Fleary to go toPlant Superintendent Philip Dugan's office again.WhenFleary walked in, Philip Dugan, Supervisor Thomas Du-gan, Shop Steward Dave Hughes, and Local 545 PresidentDmkowitz were present. This time, Fleary signed. He cred-ibly testified that he signed "Because I need the job, if Ididn't sign, I might not have a job, because they told me ifI didn't sign it I could not work in New Jersey." Thereafter(inferentially), Fleary told employee Young, "You got tosign,man, we ain't got no choice." Young replied, "Howcould you, tell me that we haven't got no choice?"After Fleary had signed, he and supervisor Thomas Du-gan approached employee Young. Dugan told Young, "Gointo the office." Young obeyed because, as he credibly tes-tified,Dugan "is the foreman and I had to do what he toldme and that was about it." When Young, Fleary, and Su-pervisor Thomas Dugan entered the office, Plant Superin-tendent Philip Dugan was sitting at his desk. Shop StewardDave Hughes and Local 545 President Dinkowitzwere alsothere.Young credibly testified:I still told them I didn't understand what they weretellingme. So Dave Hughes was trying to tell meabout signing and then they were going to take thematter up further. But when they come and say, again,that if I don't sign, I could not work in Jersey, and Icould not be in two unions at the same time, I said,"Okay."Young also credibly testified that he signed partly becausea majority of the others had already signed.That same afternoon, employee Quayle came to Zawis-lak, put an arm on his shoulder, and said, "Come on, it'syour turn to sign." Zawislak walked into Plant Superinten- 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent Philip Dugan's office, where he saw Philip Dugan,Supervisor Thomas Dugan, Shop Steward Dave Hughesand Local 545 President Dinkowitz. Zawislak signed. Hecredibly testified that he was "scared" and signed "becauseI live in New Jersey and I can't go to work in New York orConnecticut or whatever."That day, 61 persons, in a unit of no more than 68 em-ployees, signed transfer applications. In January 1975, 47of such applications were granted by the International."E. Respondents'November 1974 AgreementtoContractual"Changes"By letter dated October 16, 1974, the International ad-vised the Company:This is to inform you that on September 24, 1974 anagreement was reached between representatives of[Local 545 and the Brooklyn local] to consummate the[transfer of bargaining rights] . . . It is understoodthat it will be necessary for representatives of . . . Lo-cal Union No. 545 and your Company to enter into aSupplemental Agreement providing for the necessarychanges in the collective bargaining agreement in ac-cordance with the provisions of [the locals' September1974 agreement].Enclosed was a copy of the locals' September 1974 agree-ment.After meeting with Local 545 on four occasions betweenOctober 9 and November 6, 1974, the Company sent it aletter dated November 6, 1974, and "agreed [to] and ac-cepted" by Local 545 on November 11, 1974. The letter"acknowledge[d] the transfer in representation." It furtherrecited, "This acknowledgement or any subsequent modifi-cations or changes to the existing contract terms shall notbe construed as reopening this contract for bargaining pur-poses. Because of certain differences in the operationalprocedures and agreements reached [in September 1974 be-tween the locals], Hermet was requested to meet with rep-resentatives of Local No. 545 to revise certain provisions inthe existing contract . . . . The following changes wereagreed to." These "changes" were: (1) As of November 1,1974, the Company was to stop paying 2 cents per man-hour into the Local 455 Apprenticeship Training-Upgrad-ing Trust Fund and to raise wages by 2 cents an hour. (2)As of January 1, 1975, the Company was (a) to stop paying8 percent of its weekly payroll to the Iron Workers Local455Welfare Fund, and to start paying 52-1/2 cents perhour to the "Structural Steel and Ornamental Iron Work-ers Fund"; (b) to stop making"sick leave"contributions of2 percent of weekly payroll to the Iron Workers Local 455Sick Leave Fund,and to give employees a 2-percent wageincrease; (c) to stop making annuity contributions of 1 per-cent of its weeklypayrollto the Iron Workers Local 455Annuity (Supplemental Retirement)Fund and to start pay-ing 3 cents per man-hour to "Shopmen's Local 545 Sever-ance Fund";and (d)to start contributing to the "Structu-ralSteel and Ornamental Iron Workers Pension Fund(Shopmen's Local No. 545)."The Company also under-took to deduct dues of $12 per month per employee and topay them to Local 545, starting the month of November197422Local 545'has no training"Fund." The Local 545"Funds" referred to in the preceding paragraph are admin-istered by a certified public accountants' firm which doesnot administer any "Funds"for the Brooklyn local.F. Relationship Between Local 545 and the Company AfterEarly October 1974Sometime between October 1 and 9, 1974, Local 545 rep-resentatives began to make periodic visits to the shop toprocess grievances and in connection with negotiating thematters covered in the November 6 letter just described. InNovember 1974, Local 545, with the assistance of its coun-sel,processed a grievance alleging that the Company hadviolated the "Subletting of Work" (section 20) of what wasdescribed in McHugh's letter to Local 545's counsel as "thecontract between Hermet Inc. and the Union." 23 In Janu-ary 1975, Local 545 made at least some efforts to find jobselsewhere for employees whom the Company had laid off.By letter to Local 545 dated January 25, 1975, the Com-pany gave notice of its intention to terminate the "CurrentCollective Bargaining Agreement." On January 28, 1975,Local 545 sent a notice to the Federal Mediation and Con-ciliation Service of the "proposed termination or modifica-tion of the existing collective bargaining agreement," nam-ing the Company as the employer. The Dover shop shutdown in mid-February 1975, and as of the March 1975hearing was in the process of being sold 24 Until the plantshutdown, the Company honored the 1973 contract as pur-portedly modified by its November 1974 agreement withLocal 545. No employee election of any kind was ever heldto determine whether the employees wanted to transferfrom the Brooklyn local to Local 545.21My findings in this part II, D, about the conversations relating to theexecution of the forms are based on the credited testimony of Zawislak,Fleary, and Young, all of whom I believe to be essentially honest witnessesDinkowitz testified that he was at the plant between 3 and 3-1/2 hoursduring the execution of these 61 forms, and that 95 percent were executed inhis presence--m short, that assuming he was present in the office continu-ously and the employees entered continuously, they entered at average in-tervals of lessthan 4 minutes When asked by Local 545's counsel, "Did youthreaten anybody [in connection with the form-signing interviews]?" he re-plied "No, I did not," when asked, "Was it necessary to threaten any-body9", he replied "No, it was not." On the basis of the witnesses' demean-or, I discredit the testimony of Dinkowitz set forth in this footnote.22 The agreement as executed in April 1973 called for dues deductions of$10 a month unless changed by "the applicable provisions of the Interna-tional Constitution and/or By-Laws of the Union." Cf.infra,fn. 2623 Employee Young testified that he was dissatisfied with Local 545's rep-resentation because one or more unidentified Local 545 representatives"used to curse me out." This matter was not further explored.u However, the Company was still in business performing sales and engi-neering work and was also subcontracting certain work The Dover plantshutdown does not moot the instant proceeding.N L R B v Rosaha Kostil-nik,Executrix of the Estate of Michael Kostilnik, d/b/a Pacific Baking Co.,405 F 2d 733 (C.A. 3, 1969). HERMET, INC.37G. Analysis and Conclusions1.The Company's recognition of Local 545 and Local545's acceptance of such recognitionThe record shows that on September 27 and 28, 1974, asubstantial majority of the Company's employees signed aletter to the International stating that they wanted to keepthe Brooklyn local rather than be taken over by Local 545.Nonetheless, on September 30, 1974, Local 545 advised theemployees that it was going to take over the shop by Octo-ber 1, and that the employees would eventually have totransfer their membership to Local 545. Further, Local 545distributed to the employees copies of the two locals' Sep-tember 1974 agreement, purporting to transfer bargainingrights and stating that all members were to be transferredby November 1. During this September 30 meeting, Com-pany President Jacobsen confirmed that Local 545 wouldbe taking over, and added that it was a good representativeand he would abide by the contract. Beginning in October1974, and until the shop's February 1975 shutdown, Local545's representatives periodically visited the shop to pro-cess employee grievances. Moreover, pursuant to negotia-tions begun on October 9, 1974, on November 6-11, 1974,Respondents acknowledged the change in representationand that both regarded themselves bound by the contractexecuted by the Brooklyn local (which contract included aunion-shop clause), with certain changes in fringe benefitsand with a $2-per month increase in the dues to be checkedoff.In short, on November 6-11, 1974, the Company andLocal 545 entered into an agreement which in effect recog-nized Local 545 as the employees' exclusive bargaining rep-resentative and required membership therein as a condi-tionof employment, notwithstanding the employees'preference for the Brooklyn local as manifested by theirletter to the International before Respondents announcedto the employees that a purported transfer of bargainingrights was to take place. Moreover, thereafter Respondentsmaintained and enforced that agreement. Such evidenceestablished, at leastprima' facie,a company violation ofSection 8(a)(1), (2), and (3), and a Local 545 violation ofSection 8(b)(1)(A) and(2). International Ladies' GarmentWorkers'Union[Bernhard-AltmannTexasCorp.]v.N.L.R.B.,366U.S. 731 (1961);Department Store FoodCorp. of Penna.,172 NLRB 1203 (1968), enfd. 415 F.2d 74(C.A. 3, 1969). Whilescieriteris not necessary to establishsuch violations(Bernhard-Altmann, supra,at 738-740), Inote that both Respondents were advised of the employees'letter to the International during the September 30 meetingwhen Respondents announced the impending purportedtransfer; thatMcHugh later evinced to Zawislak fullknowledge of Zawislak's role' in the letter, which McHughattacked with "foul" language; and that both Respondentsparticipated in unlawfully pressuring employees to signforms, requesting transfer from the Brooklyn local to Local545.In contending that Respondents' conduct did not violatethe Act, Local 545, heavily relied onAssociated GeneralContractors of America, Inc., Evansville Chapter,182 NLRB224, 225 (1970). The Board there pointed out, however,that "an employer, ordinarily, may not rely upon actions ofan International union resulting in a jurisdictional realign-ment as between affiliated locals and may violate the Actby withdrawing recognition from one local and recognizinganother in accordance with such a reorganization." On thebasis of this principle, the Board has refused to amend thecertification of one local by substituting the name of a sis-ter local, in accordance with an agreement by both localsand their parent international to transfer bargaining rights,where the employees' approval was not sought until afterthe decision to transfer jurisdiction over them had alreadybeen made.Carriage Oldsmobile Cadillac, Inc.,210 NLRB620 (1974). The Board reached a similar result where theemployer's employees had not been given an opportunityto vote at a meeting where the old local's members voted totransfer, to a newly chartered sister local, bargaining rightsin the area where the employer's plant was located.YaleManufacturing Company, Inc.,157 NLRB 597 (1966).Car-riage OldsmobileandYaleManufacturingstrongly supportthe General Counsel's contention that the statutory signifi-cance accorded the employees' expressed dissatisfactionwith the prospect of Local 545's representation is not ne-gated by the agreement of the locals, the International, andthe Company purporting to transfer representation rightsto Local 545.To be sure,AGC,182 NLRB 224, went on to hold thatthe employer and the local which were respondents thereindid not violate the Act by contracting with each other dur-ing the effective period of the employer's contract with thecharging local, where the locals' parent international hadawarded relevant jurisdiction to the respondent local.However, nothing in the Board's decision indicates that theemployees affirmatively objected to the change. Moreover,AGCexpressly relied on the fact that it involved the con-struction industry under Section 8(f), where the employeesare not members of a fixed and stable work force havingan identity with a specific employer, where representationrights customarily accrue to the referring union, and whereemployers have important practical business reasons to ac-commodate their labor relations practices to the practicesof construction unions 25 No comparable "sound industrialconsiderations" point to the same result with respect to theCompany's smokestack-fabricating plant, which had a sta-ble employee complement and for 18 months had beenserviced to the employees' satisfaction by Local 545 repre-sentatives who paid weekly visits to the plant.The other cases noted by Local 545 involve union merg-ers,most of them employee-approved. As pointed out inLocal 545's brief, "the pertinent inquiry in cases of thistype is whether the new union is a continuation of the oldone or a substantially different organization." No mergertook place here, and Local 545 is plainly a "substantiallydifferent organization" from Local 455.Thus, the two locals, which have both been activelyfunctioning at all times relevant here, have different offi-cers, different dues,26 and different meeting halls, and op-25 Indeed,the international's transfer of jurisdictioninAGCarose fromemployer complaints about unsatisfactory employee referrals from the localwhich originally had j unsdiction.26 The International's constitution forbids "Shopmen's local unions" toContinued 38DECISIONSOF NATIONALLABOR RELATIONS BOARDerate under different district councils. Local 455 has atraining"Fund" and Local 545 does not-a circumstancewhich caused the Company and Local 545 to transfer tothe employees' paychecks the amounts which were to bepaid to Local 455's training "Fund" under the 1973 con-tract as originally executed. Further, Local 545-representedemployees and Local 455-represented employees receivefringe benefits from separate "Funds" which are separatelyfinanced and have different administrators 27 Moreover,Local 545 sought recognition from the Company while theBrooklyn local was participating in litigation which suc-cessfully -sought a bargaining order in its favor, and (on thebasis of authorization cards naming Local 545) intervenedin a representation proceeding where the Brooklyn localalso intervened (on the basis of its bargaining order andcontract) and successfully prevented an election. Also, asfound above, during the strike Local 545 inserted its ownlocal number on at least some authorization cards wherethe signershad failed to insert the local number. Further,with the Company'sassistance,Local 545 eventually se-cured the employees' signatures on printed form "Applica-tion[s] for Transfer from Shopmen's Local Union No. [455]... to Shopmen's Local Union No. [545]." Also, the Inter-national laterforwarded to Local 545statementsthat eachof 47 company employees "was a member of Local 455"paid up to October 31, 1974. In addition, Company Presi-dentJacobsen testified that before receiving theInternational'sOctober 1974 approval of the purportedtransferof bargaining rights, he considered Local 455 asthe employees' representative; and Local 545 Representa-tiveMcHugh testified that before the locals' September1974 agreement purporting to transfer bargaining rights,the employees' recognized bargaining representative wasthe Brooklyn local. This testimonynegatesLocal 545's ap-parent contention that the difference between the two lo-cals was significantly blurred by Local 545representatives'participation in negotiating theMarch 1973 contract,which they did not sign; and by Dinkowitz's pre-October1974 visits to the plant, when by his own admission he didnot represent employees in processing their grievances,conversewithmanagementas the employees' bargainingagent,or hold himself out to the employees as their collec-tive-bargainingagent.Indeed, the employees' September27-28, 1974, letter to the International, signed by an over-whelmingmajority of the bargaining unit, shows that theyregarded the twolocals asdifferent and preferred theBrooklyn local to Local 545.Local 545 also contends that any rights the employeesmay otherwise have possessed to block the purportedtransferof representation have been effectively waived. As-sumingarguendothat such rights are waivable, an effectivewaiver would have to be conscious, clear, and unmistaka-ble28 No such showing is made here. Thus, when an em-ployee on the bargaining committee asked in the presenceof representatives from both locals why the "successors orassigns" language had been included in the draft contract,change their dues without following a procedure which includes member-shapproval by secret ballot. Cf.supra,In. 22.The record fails to show whether the benefits are different.28 Cf.The Press Company, Incorporated121NLRB 976, 977-978 (1958).nobody described any agreement to transfer bargainingrights between locals. The statements about thematerialcontract clauses during the ratification meeting amountedto no more than a repetition of the critical contract lan-guage, which standing alone fails to show that an mterlocaltransfer of bargaining rights was intended. The Interna-tional constitution and the printed membership applica-tions signed by the employees did not (of course) refer toany agreement to transfer; nor, contrary to Local 545'sapparent contention, did they alert the members that sucha transfer would take place. Rather, the very most theyshow is that the International may have been empoweredto effect the transfer.29 The separate and simultaneous or-ganizational efforts of each of the two locals after theshop's August 1972 move to New Jersey and before theMarch 1973 execution of the new contract would militateagainst any employees' apprehension, when ratifying thecontract, that the International would ever exercise anysuch powers.It is true that the Company and the locals' officialsagreed to the "successors or assigns" language in anticipa-tion of an eventual purported transfer of bargaining rights.However, to permit such parties effectively to waive theSection 7 rights of unknowing employees to select theirown representative would be irreconcilable with the con-siderations underlyingCarriageOldsmobile,210 NLRB620, andYaleManufacturing,157 NLRB 597.Indeed, tothe extent that the Brooklyn local's bargaining rights de-rived from the Board's bargaining order and the Board'ssubsequent disposition of the representation case, to affordthe requested effect to the very contract successfully urgedas a bar to a Board election with the Boilermakers andLocal 545 on the ballot would enable private parties toalter significant portions of the Board's unfair labor prac-tice order and the effect of the Board's dismissal of therepresentation petition.Finally, Local 545 contends that its majority status isestablished by the October 11, 1974, cards purportedly re-questing transfer of the signatory employee to Local 545.For the reasons discussed below, I find that the employeeswere unlawfully pressured into signing these cards. Suchpressures included prior conduct by the two locals and theCompany which made the transfer of bargaining rights and29 This is my reading of these documents as a lawyer,and with the assis-tance of Local 545's counsel,who provided me with a list of what he regardsas the most relevant sections of 9 articles scattered between p. 5-111 of the28-article International constitution.Some of these provisions seem really tobe directed at construction locals rather than at the"shopmen's locals"involved here Thus, sec 35 of art XXI deals largely with clearance cards,whereas Sec 47 (not cited by Local 545's counsel) of that art. provides, "Theabove sections of this Constitution, relative to clearance cards, transfers,and Travel Dues and Receipts, shall not apply to .members ofShopmen's Local Unions for whom transfers are hereinafter specificallyprovided for in this Constitution " (This apparently refers to sec 5 of art.XXVIII. "Transfers may be issued for any member of a Shopmen's localunion upon proper application through the Financial Secretary of his localunion to the General Secretary at International Headquarters ")Both the authorization card and the constitution are in smallprint, andthe constitution is 113 pages long I doubt whether an unassisted laymanwould piece out even this much from such documents An, employee witnesswhose native language is English was asked whether he was able to read,and he replied,"Very little."Many of the employees speak Spanish as anative language and have limitedability tounderstand written or spokenEnglish. HERMET, INC.39membership transfer requirements appear to employees asa fait accompli,and repeated threats of job loss for notsigning, including a threat made before any cards weresigned and overheard by an undisclosed number of em-ployees. I conclude that such pressures tainted all thesecards,30 and, accordingly, that they cannot afford Respon-dents the right to enter into a collective-bargaining agree-ment covering such employees.Department Store FoodCorp., supra,172 NLRB at 1207-08; see alsoCarriage Olds-mobile, supra.For the foregoing reasons, I find that by entering intothe November 6-11, 1974, agreement, and by thereaftermaintaining and enforcing it, the Company violated Sec-tion 8(a)(1), (2), and (3) of the Act, and Local 545 violatedSection 8(b)(1)(A) and (2).2.Allegedly unlawful pressure to cause employees toapply for transfer to Local 545The employee meeting at which employees were toldthat Local 545 was about to take over the shop, and thateventually the employees would have to transfer theirmembership to Local 545, was held by Local 545 represen-tatives on September 30, 1974. The Company permittedLocal 545 to use working time and the company lunch-room for this meeting, which was attended by CompanyPresident Jacobsen and Plant Superintendent Philip Du-gan as well as by supervisors in the bargaining unit. More-over, Jacobsen in terms ratified much of what Local 545'srepresentatives said by telling the employees that Local 545would be taking over, that it was a good representative,and that he would abide by the existing contract. Supervi-sors in the bargaining unit directed employees to attendthismeeting, and Supervisor Feliciano (also in the bargain-ing unit) purportedly related to Spanish-speaking employ-ees what was being said there.True to Local 545's September 30 statement that the em-ployees would eventually have to transfer, on October 11,1974, many of Respondent's about 68 employees were indi-vidually called by Supervisors Reilly and Thomas Duganto the office of Plant Superintendent Philip Dugan, whereLocal 545 President Dinkowitz asked each employee tosign a form requesting transfer of membership from theBrooklyn local to Local 545. These supervisors called theemployees into Plant Superintendent Philip Dugan's officeafter he overheard Local 545 President Dinkowitz tell someemployees who did not want to sign that if they did not,they would never work in New Jersey again. Moreover,after Fleary initially refused to sign notwithstanding a likestatement by Dinkowitz in the presence of Supervisor Reil-ly (who had called Fleary to Philip Dugan's office), Reillycalled Fleary to that office again, where Dinkowitz againattempted (this time, successfully) to procure Fleary's sig-nature in the presence of Supervisors Reilly and Duganand Plant Superintendent Dugan. Similarly, after employeeYoung initially refused to sign, Supervisor Thomas Dugandirected him to go to Philip Dugan's office again, whereYoung was confronted by Dinkowitz and Plant Superin-tendent Philip Dugan and was told that if he did not signhe "could not work in Jersey." No contractualclause thenrequired membership in Local 545 as a condition of em-ployment in the Company's plant and, in anyevent, nosuch clause and no limitation to the Company's plant werementioned to the employees. Sixty-one of the sixty-eightpersons in the bargaining unit signed transfer applicationsthat day, and there is no evidence that anyone refused tosign even though, only 2 weeks earlier, at least 42 employ-ees had signed a letter that they preferred the Brooklynlocal to Local 545.I find that Local 545 violated Section 8(b)(1)(A) of theAct when Local 545 President Dinkowitz told employeeson October 11, 1974, that if they did not sign transfer ap-plications they would never work in New Jersey.31 I furtherfind that the Company violated Section 8(a)(1) and (2) byratifying such statements, because they were made in thepresence of Plant Superintendent Philip Dugan under cir-cumstances where he would be expected to disavow suchstatements if they were not true.32 Moreover, particularlybecause Plant Superintendent Dugan knew in advance thatLocal 545 intended to procuresignaturesby unlawfulthreats (if necessary) and failed to disavow such threatswhen made in his presence and in his office, I find that theCompany violated Section 8(a)(1) and (2) on October 11,1974, when it permitted Local 545 to use Philip Dugan'soffice to solicit signatures on the transfer cards; when Phil-ip Dugan and Foreman Dugan and Reilly remained in theoffice while signatures were being solicited; and when theCompany permitted these foremen to call the employees tothe office to sign.33 These foremen's inclusion in the bar-gaining unit does not absolve the Company from responsi-bilityfortheirconduct,inviewoftheplantsuperintendent's concomitant and cooperating conduct di-rected to a like end}4Finally, I find that the Company violated Section8(a)(1)and (2) on September 30, 1974, when it permitted Local545 to use the Company's lunchroom during working hoursfor a meeting to advise the employees that Local 545 wouldbe taking over the shop and the contract and that theywould eventually have to sign transfer applications. SeeHoward Creations, supra.In additionto later participatingwith Local 545 in unlawfully bringing aboutsuch results,the Company by Jacobsen's own admissionhad previouslyagreed to the purported transfer, and during the September30meeting ratified Local 545's remarks by PresidentJacobsen's comments and by the silent presence of PlantSuperintendent Philip Dugan. Moreover, Jacobsen's com-ments show that the Company had advance knowledge ofthismeeting's purpose.However, because Quayle was not a supervisor on Octo-ber 11, 1974, I do not find any company unfair labor prac-tices based on his conduct. Nor do I agree with the GeneralCounsel's contention that the Company violated the Act31 IsaacPutterman,d/b/a Rockville Nursing Center,193 NLRB 959, 976-977 (1971);Seamprufe,Inc,82 NLRB 892, 894-895(1949), enfd.186 F.2d671 (C.A 10,1951), cert denied 342 U.S. 813.30Prospect Gardens of Norwalk, Inc,177 NLRB 136, 139 (1969),Puerto32N L.RB v Urban Telephone Corp.,499 F.2d 239, 243 (C.A. 7, 1974).Rico Food Products Corporation,111 NLRB 293, 295 (1955);Clement Broth-33Howard Creations, Inc,212 NLRB 179 (1974) (ALJD) and cases cited.ers Co, Inc,165 NLRB 698 (1967), enfd 407 F.2d 1027 (C.A. 5, 1969)34Typoservice Corporation,203 NLRB 1180, 1183 (1973). 40DECISIONSOF NATIONALLABOR RELATIONS BOARDby virtue of the fact that Supervisor Feliciano addressedthe September 30 meeting. Feliciano was himself a memberof the bargaining unit, and he spoke at the publicly ex-pressed request of Local 545 and the employees rather thanthe Company. I do not believe that his supervisory statusbeginning in May 1973, or his membership in the employ-ees' bargaining committee in March 1973, would lead theemployees to believe that on this September 1974 occasionhe was speaking on the Company's behalf rather than as atranslator and as an individual concerned with the identityof his own bargaining representative and the terms of thebargaining agreement covering his own conditions of em-ployment. 5The General Counsel's brief contends that the Companyviolated the Act "by allowing its supervisory personnel tosummon its employees into meetings of Local 545," appar-ently referring to the September 30, 1974, meeting. Howev-er, the complaint contains no such allegation as to thismeeting, and the requested finding would not alter the re-sult herein. I decline to make such a finding.CONCLUSIONS OF LAW1.The Company is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.Local 545 is a labor organization within the meaningof Section 2(5) of the Act.3.By entering into an agreement on November 6-11,1974, which recognized Local 545 as the representative ofthe Company's employees in its Dover, New Jersey, plantand required membership in Local 545 as a condition ofcontinued employment, and by thereafter maintaining andenforcing that agreement, the Company violated Section8(a)(1), (2), and (3) of the Act and Local 545 violated Sec-tion 8(b)(1)(A) and (2).4.Local 545 has violated Section 8(b)(1)(A) of the Actby threatening employees with job loss if they did not signapplications to transfer their membership to Local 545.5.The Company has violated Section 8(a)(1) and (2) byratifying such statements by Local 545, and by otherwiseassisting and supporting Local 545 in its efforts to procureemployee signatures on such transfer requests.6. Such unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondents have violated the Act incertain respects, I shall recommend that they be required tocease and desist therefrom and to take certain affirmativeaction necessary to effectuate the policies of the Act. Inview of Local 545's contention (see, e.g., par. 8 of its an-swer) that the purported transfer of bargaining rights iscalled for by the constitution of its parent International,and that Respondents' conduct is justified on that ground,Iapprehend that "danger of [its] commission [by Local545] in the future is to be anticipated from the course of[Local 545's] conduct in the past"(N.L.R.B. v. Express35 SeeMontgomery Ward & Co.,115 NLRB 645, 647-648 (1956), enfd 242F.2d 497 (C A 2, 1957), cert. denied 355 U S. 829 (1957)Publishing Co.,312 U.S. 426, 437 (1941) ). Accordingly, thecease-and-desist order against Local 545 will extend to allshops (other than those in the construction industry;AGC,supra,182 NLRB at 224-225) which were represented bysister locals before coming under Local 545's jurisdiction.Because the Dover shop is permanently shutdown, Ishall not recommend a requirement that Respondents dis-continue their bargaining relationship unless and until Lo-cal 545 is certified; or that they post notices. Rather, I shallrecommend that they be required to mail appropriate no-tices to the employees who were in the unit on and afterSeptember 30, 1974, the date on which the unfair laborpractices began. Because a number of employees in theunit speak Spanish as a native language and have limitedunderstanding of English, the notices are to be sent in bothlanguages. In addition, I shall recommend that Respon-dents be required, jointly and severally, to reimburse em-ployees who joined Local 545 on and after October 11,1974, for all dues paid to Local 545, with interest as pre-scribed inIsisPlumbing & Heating Co.,138 NLRB 716(1962) 36Upon the foregoing findings of fact and conclusions oflaw and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER 371.Respondent Hermet, Inc., Dover, New Jersey, its offi-cers, agents, successors, and assigns, shall:a.Cease and desist from:(1)Entering into a collective-bargaining agreement,with or without a clause requiring membership in a labororganization as a condition of continued employment, withLocal 545, International Association of Bridge, Structuraland Ornamental Ironworkers, AFL-CIO, when Local 545does not represent an uncoerced majority of the employeesin anappropriate unit.(2)Maintaining or enforcing an agreement with Local545 entered into under such circumstances.(3)Unlawfully assisting and supporting Local 545.(4) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the National Labor RelationsAct.b.Take the following affirmative action whichis neces-sary to effectuate the policies of the Act:(1) Jointly and severally with Local 545,make its em-ployees whole, with interest, for dues paid to Local 545, inthe manner described in that part of this Decision entitled36 The Company is made jointly liable for such sums, in view of its unlaw-ful participation in the solicitation of signatures on transfer requests and itsunlawful execution of the union-shop agreement with Local 545 I note,however, that sec 5C of the bargaining agreement requires the refund to theCompany or the employee of "Union dues erroneously withheld from anyemployee'searningsby the Company and paid to the Union "3In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes HERMET, INC."The Remedy."(2)Mail to each of its employees who worked in thecollective-bargaining unit on or after September 30, 1974, acopy in Spanish and English of the attached notice, onforms provided by the Regional Director for Region 22,marked "Appendix A." 38(3)Notify the Regional Director for Region 22, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply therewith.2.Respondent Local 545, International Association ofBridge, Structural and Ornamental Ironworkers, AFL-CIO, its officers, agents, and representatives, shall:a.Cease and desist from:(1)Entering into a collective-bargaining agreement,with or without a clause requiring membership in Local545 as a condition of continued employment, with Hermet,Inc., or any other employer (not in the construction indus-try)whose employees were represented, at the time theemployer's operation came under Local 545's jurisdiction,by another local affiliated with International Associationof Bridge, Structural and Ornamental Ironworkers, AFL-CIO, where Local 545 does not represent an uncoercedmajority of employees in the appropriate unit.(2)Maintaining or enforcing an agreement entered intounder such circumstances.(3)Threatening employees with loss of jobs if they donot sign applications for membership in Local 545.(4) In any like or related manner restraining or coercingemployees in the exercise of their rights under Section 7 ofthe Act.b. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(1) Jointly and severally with Hermet, Inc., makeHermet's employees whole, with interest, for dues paid toLocal 545 in the manner described in "The Remedy."(2)Mail to each of the employees who worked in thecollective-bargaining unit on or after September 30, 1974, acopy in Spanish and English of the attached notice, onforms to be provided by the Regional Director for Region22, marked "Appendix B." 39(3)Notify the Regional Director for Region 22, in writ-ing, within 20 days from the date of this Order what steps41havebeen taken to comply therewith.The complaint is herebydismissed in all other respects.38 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."39 See fn 38,supraAPPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties had the opportunity topresent their evidence, it has been decided that we violatedthe law and we have been ordered to mail you this notice.We intend to carry out the order of the Board and abide bythe following:WE WILL NOT enter into a collective-bargainingagreement, with or without a clause requiring unionmembership as a condition of continued employment,with Local 545, International Association of Bridge,Structural and Ornamental Ironworkers, AFL-CIO,when Local 545 does not represent an uncoerced ma-jority of the employees in an appropriate unit.WE WILL NOT maintain or enforce an agreement withLocal 545 entered into under such circumstances.WE WILL NOT unlawfully assist and support Local545.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir rights under Section 7 of the National Labor Re-lations Act.WE WILL, jointly and severally with Local 545, makeour employees whole, with interest, for dues paid toLocal 545, in the manner described in that part of theDecision entitled "The Remedy."HERMET, INC.